DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 7, 9-11, 13-15, 17, 19-26, 28, and 29, as recited in an Request for Continued Examination in accordance with 37 CFR 1.114 filed on May 18, 2022, were subject to a non-final office action filed on June 8, 2022 (the “June 8, 2022 Non-Final Office Action”).  On October 4, 2022, Applicant submitted further amendments to claims 1, 11, and 17 and canceled claim 29 (the “October 4, 2022 Amendment”).  Claims 4, 7, 9, 10, 13-15, 19-26, and 28 were not amended in the October 4, 2022 Amendment (except for the amendments to independent claims 1, 11, and 17 which they individually depend on).  As such, claims 1, 4, 7, 9-11, 13-15, 17, 19-26, and 28, as recited in the October 4, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 9-10, Rejections under 35 U.S.C. § 103 Section, filed October 4, 2022, with respect to rejections of claims 1, 4, 7, 9-11, 13-15, 17, 19-26, and 28 under 35 U.S.C. § 103 in view of Doo et al. (Pub. No. US 2017/0042631), as modified in view of: Kopelman et al. (Pub. No. US 2018/0168780); Jung et al. (Pub. No. US 2014/0071043); and Shakil et al. (Pub. No. US 2014/0222526), have been fully considered but they are not persuasive.  Applicant argues that the combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, does not teach the newly amended limitation added to independent claims 1, 11, and 17 directed to “the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular externa device, the image or video of the wound being captured in response to detection of a gesture by a user of the smartglasses referring to the wound.”  Examiner respectfully disagrees.
Specifically, paragraph [0063] of Shakil teaches the method can include facilitating the provider in measuring features of a patient encounter during diagnosis or treatment (e.g., incision dimensions, tissue morphological dimensions, etc.) (i.e., “measuring incision dimensions” is the equivalent of measuring the depth of a wound, because one of ordinary skill in the art would recognize that an incision is a cut or wound).  Using the plain and ordinary meaning of the term wound (i.e., an injury to living tissue caused by a cut, blow, or other impact, typically one in which the skin is cut or broken), one of ordinary skill in the art would recognize that the incision described in Shakil is the equivalent of a wound, because an incision is a surgical cut made into skin or flesh.  Further, paragraph [0063] in Shakil explicitly teaches that the method facilitates measuring the dimensions (i.e., depth) of the incision.  Therefore, paragraph [0063] in Shakil explicitly teaches that the measure that is collected in real time may be a measurement of the depth of wound of the patient.
Next, Doo (the primary reference in the § 103 rejection) explicitly teaches that the system allows the surgeon to communicate image control inputs in any of a plurality of different communication media or command languages, such as voice, touch, gesture, etc.  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of receiving gesture input made by the medical practitioner using the smartglasses to capture an image).  Based on this analysis, the combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, is deemed to teach the newly amended limitations.  Therefore, Applicants amendments are not patentably distinct over the previously cited prior art.  Please see the rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 9-11, 13-15, 17, 19-21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Doo et al. (Pub. No. US 2017/0042631);
- Kopelman et al. (Pub. No. US 2018/0168780);
- Jung et al. (Pub. No. US 2014/0071043); and
- Shakil et al. (Pub. No. US 2014/0222526).

	Regarding claim 1,
		- Doo teaches:
			- a method comprising (Doo, paragraph [0032]; The exemplary embodiment can provide an intra-operative medical image viewing system and method):
				- capturing, by at least one camera of smartglasses worn by a medical practitioner, medical multimedia data of a patient during a medical procedure, the smartglasses including a display screen, a sensor, and a processor (Doo, paragraphs [0015], [0040], [0046], [0047] and [0048], Fig. 2, Reference Number 46; In paragraph [0015], Doo teaches that the intra-operative medical image viewing system can also include a display wearable by a surgeon during surgery on the patient.  In paragraphs [0040] and [0046], Doo teaches that the display can be part of a goggle-type system worn by the surgeon (see paragraph [0040]) or a component of a head mountable unit, also worn by a surgeon while the surgeon is operating on a patient (see paragraph [0046], and Figure 2, Reference Number 46) (i.e., smartglasses worn by a medical practitioner).  Further, in paragraph [0015], Doo teaches that the intra-operative medical image viewing system can also include an image control unit configured to retrieve the image file from the image source and control the display to exhibit and modify the image.  The image can be a visual representation of the anatomical feature of the patient (i.e., the image retrieved is the equivalent of capturing medical multimedia data of a patient during a medical procedure).  In paragraph [0047], Doo further teaches that the head mountable unit 46 can include a processor 48 (i.e., the smartglasses include a processor), one or more cameras 50 (i.e., the smartglasses include a camera), a microphone 52, the display 30 (i.e., the smartglasses include a display screen), a transmitter 54, a receiver 56, a position sensor 58 (i.e., the smartglasses include a sensor), an orientation sensor 60 (i.e., another example of the smartglasses including a sensor), an accelerometer 62 (i.e., another example of the smartglasses including a sensor), an all-off or "kill switch," and a distance sensor 64 (i.e., another example of the smartglasses including a sensor), to name but a few of the many possible components.  In paragraph [0048], Doo teaches that the head mountable unit can include one or more cameras, such as camera 50 and camera (or eye tracker) 66.  Each camera 50, 66 can be configured to generate a streaming image or video signal (i.e., capturing medical multimedia data of a patient during a medical procedure).  The camera 50 can be oriented to generate a video signal that approximates the field of view of the surgeon 26 wearing the head mountable unit 46.  Each camera 50, 66 can be operable to capture single images and/or video and to generate a video signal based thereon.); and
				- the display screen including a transparent lens (Doo, paragraph [0053]; Paragraph [0053] also teaches that the display 30 may be almost fully transparent when not in use, and remain partially transparent when in use to minimize the obstruction to the surgeon 26 of the field of view through the display 30.  Preferably, the degree of transparency is variable throughout the range from fully transparent (i.e., the display screen may be a fully transparent lens) to fully opaque.); and
				- one or more selectable options associated with the medical multimedia data to the medical practitioner (similar to the “displaying” limitation in claim 1) (Doo, paragraphs [0015] and [0037]; In paragraph [0015], Doo teaches that the image control unit can be responsive to inputs from the surgeon to modify the image to allow the surgeon to selectively position, size and orient the image exhibited on the display to a selectable first configuration (i.e., one or more selectable options associated with the medical multimedia data to the medical practitioner).  For example, in paragraph [0037], Doo teaches that system allows surgeons to choose the user-interface modality that is most intuitive for the surgeon.  Said another way, the plurality of user-interface modalities allows the surgeon to interact with the system in the manner that is most comfortable for the surgeon.); and
- the image or video of the wound being captured in response to detection of a gesture by a user of the smartglasses referring to the wound (Doo, paragraphs [0037] and [0044]; In paragraph [0037], Doo teaches that the system allows the surgeon to communicate image control inputs in any of a plurality of different communication media or command languages, such as voice, touch, gesture, etc.  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of receiving gesture input made by the medical practitioner using the smartglasses to capture an image).).
		- While Doo teaches a method, comprising one or more selectable options associated with the medical multimedia data to the medical practitioner (similar to the “displaying” limitation in claim 1) (see Doo, paragraphs [0015] and [0037], and analysis above), Doo does not explicitly teach a method, comprising:
			- displaying, via the display screen (emphasis added), a plurality of selectable options superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen, each of the plurality of selectable options directed to a different external device of a plurality of external devices paired with the smartglasses, the smartglasses configured for data sharing with each of the plurality of external devices according to the plurality of selectable options;
			- receiving, via the sensor, a selection by the medical practitioner of one of the plurality of selectable options, the selection enabling real-time communication with a particular external device of the plurality of external devices;
- requesting data, via the processor, from the particular external device based on the selection, the data requested by the medical practitioner for the medical procedure;
			- receiving the data, via the smartglasses, from the particular external device associated with the selection in response to the requesting of the data, the data received by the smartglasses including at least a portion created in real time based on the real-time communication and sent by the particular external device, wherein the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular external device; and
- displaying, via the display screen, the data received from the particular external device. 
		- However, in analogous art of systems and methods with augmented reality enhancement features for use by medical practitioners, Kopelman teaches a system and method, comprising:
			- displaying, via the display screen (emphasis added), a plurality of selectable options superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen, each of the plurality of selectable options associated with one of the plurality of external devices (Kopelman, paragraphs [0047], [0052], [0058], [0249], and [0260], FIG. 25B; Paragraph [0052] teaches that system includes an AR display which has a projector that projects images onto the glasses or lenses to provide  visual overlay to a dental practitioner.  Paragraph [248] teaches a menu overlay and that the practitioner can use motion input to select a menu option. The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses (i.e., displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen through the transparent lens).  Paragraph [0052] further teaches that the device that is worn by the practitioner (i) may be AR glasses, AR goggles, or an AR headset (i.e., smartglasses), and (ii) has a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen.  Paragraph [0058] teaches that the visual overlay is superimposed over the real-world environment viewed by the dental practitioner (i.e., displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen).  Further, Figure 25B and paragraph [0260] illustrate and describe images that are enlarged and displayed so that the images appear to be floating over the head of the patient displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen through the transparent lens).  Paragraph [0249] teaches that during an image viewing process, selection of menu options may cause additional menu options to be displayed (e.g., by expanding a drop down menu) (i.e., displaying via the display screen a plurality of options that are superimposed over the real-world view of the medical practitioner).  Paragraph [0047] teaches that this feature is beneficial for improving (i) the efficiency of interfacing with patients, (ii) the accuracy of dental procedures, and (iii) the identification of dental conditions.  NOTE: The Kopelman reference is prior art, because the passage that is relied upon has a priority date of December 16, 2016 from Provisional Application No. 62/435,565 - see paragraph [0075] of Provisional Application No. 62/435,565.).
	Therefore, it would have been obvious to one of ordinary skill in the art prior of at the time of the effective filing date of the claimed invention to modify the method taught by Doo to incorporate a step and feature directed to displaying selectable options on the transparent display screen, as taught by Kopelman, in order to improve (i) the efficiency of interfacing with patients, (ii) the accuracy of dental procedures, and (iii) the identification of dental conditions. See Kopelman, paragraph [0047]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for sharing data between connected devices, Jung teaches a system and method, comprising:
			- each of the plurality of selectable options directed to a different external device of a plurality of external devices (Jung, paragraph [0053]; Paragraph [0053] teaches that the display device may include: a display unit configured to display an external device list (i.e., options directed to different external devices) using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list (i.e., the options for the different external devices are ‘selectable’).);
- a plurality of external devices paired with the smartglasses (Jung, paragraph [0260]; Paragraph [0260] teaches that the display device 100 (i.e., the equivalent of the smartglasses) may receive an address (e.g., a Bluetooth address), a service class, a major device class, a minor device class, clock information, a personal identification number (PIN) code, or the like that is related to the external device 200 from the external device 200, and then the display device 100 may be paired with the external device 200 (operation S1520) (i.e., the external device may be paired with the smartglasses).  Here, the term ‘pairing’ means a status in which a mutual communication connection is allowed among a plurality of devices.); and
			- receiving, via the sensor, a selection by the medical practitioner of one of the plurality of selectable options, the selection providing a connection to a particular external device of the plurality of external devices (similar to the limitation described in claim 1) (Jung, paragraphs [0053], [0256]-[0260], and [0262]; Paragraph [0053] teaches that display device may include: a display unit configured to display an external device list using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list (i.e., receiving a selection by a user to connect to a particular external device). Paragraph [0256] teaches that FIG. 15 is a flowchart for a method of transmitting content [between devices].  Paragraph [0257] teaches that the display device 100 may search the external device 200 that is positioned within a predetermined distance. For example, the display device 100 may broadcast a first signal (i.e., an inquiry) once or at regular intervals so as to recognize the existence of the external device 200 (operation S1505) nearby the display device 100.  Paragraph [0259] teaches that the external device 200 that has received the first signal transmits a second signal (i.e., an inquiry response) to the display device 100, in response to the first signal (operation S1515).  The display device 100 recognizes the external device 200, based on the second signal (i.e., the inquiry response) that is received from the external device 200.  Paragraph [0260] teaches that the display device may receive an address (e.g., a Bluetooth address), a service class, a major device class, a minor device class, clock information, a personal identification number (PIN) code, or the like that is related to the external device 200 from the external device 200, and then the display device 100 may be paired with the external device 200 (operation S1520) (i.e., the selection provides a connection between the particular external device and user’s device).  Here, the term `pairing` means a status in which a mutual communication connection is allowed among a plurality of devices.  Paragraph [0262] teaches that these features are beneficial for selecting content to transmit to external devices, based on user input.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for sharing data between connected devices at the time of the effective filing date of the claimed invention to further modify the method taught by Doo, as modified in view of Kopelman, to incorporate steps and features directed to: (i) selectable options which correspond to different external devices; (ii) pairing the external devices with the display device; and (iii) allowing the user to choose which external devices to share content with, as taught by Jung, in order to select content to transmit to external devices, based on user input. See Jung, paragraph [0262]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods which utilize wearable devices to capture data during surgical procedures, Shakil teaches a method, comprising:
		- smartglasses configured for data sharing with each of the plurality of external devices according to the plurality of selectable options (Shakil, paragraph [0036]; Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., sharing live video data from the doctor’s smartglasses with the external scribe device).  Paragraph [0036] further teaches that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient interaction to provide a second opinion to the patient and/or the provider, an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient, a student who is authorized to witness the provider-patient interaction as part of an instruction experience, a caretaker (e.g., family member, guardian, legal representative, etc.) of the patient authorized to witness the provider-patient interaction in order to assess the patient's competence, a consulting healthcare professional also providing care to the patient, and any other suitable entity (i.e., sharing live video data from the doctor’s smartglasses with other external devices).);
		- enabling real-time communication with a particular external device (Shakil, paragraph [0036]; Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., enabling real-time communication between the smartglasses and a particular external device).);
			- requesting data, via the processor, from the particular external device based on the selection, the data requested by the medical practitioner for the medical procedure (Shakil, paragraph [0022]; In paragraph [0022], Shakil teaches a computing device which, preferably, is configured to be worn by the provider (e.g., in a similar manner to eyeglasses, in a similar manner to a headset, in a similar manner to a headpiece, in a similar manner to earphones, etc.) (i.e., smartglasses).  In paragraph [0031], Shakil teaches that the system includes a scribe cockpit 120 (i.e. a third party device) for transmitting information interactions between a provider and a patient to a scribe.  In paragraph [0035], Shakil further teaches that the message client of the scribe cockpit interface 122 can allow the provider to transmit a query to the scribe (i.e., requesting data, via the processor, the data requested by the medical practitioner) for requesting data from a database (i.e., requesting data from an external device) or requesting assistance in prescribing a treatment or medications to the patient (i.e., the data requested by the medical practitioner is for the medical procedure).);
			- receiving the data, via the smartglasses, from the particular external device associated with the selection in response to the requesting of the data, the data received by the smartglasses including at least a portion created in real time based on the real-time communication and sent by the particular external device (Shakil, paragraphs [0018], [0035], and [0036]; Further, in paragraph [0035], Shakil teaches, for example, that the scribe can provide assistance in prescribing treatments or medications to the patient(s); and the scribe can transmit textual and/or graphical data from sources (e.g., journal articles, clinical studies, treatment guidelines, equipment manuals, device manuals, procedure checklists, drug information) and/or any other relevant medical or technical data to the provider (i.e., receiving data for a medical procedure from the particular external device).  Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., data received by the doctor from the scribe/consultant may be created and communicated to the doctor wearing the smartglasses in real time based on the real-time communication between the smartglasses and a particular external device).  Paragraph [0018] teaches that the set of interactions [that are transmitted between the provider and the scribe] include interactions wherein the provider generates other health metric data (e.g., cardiology-related data, respiratory data) from the patient (i.e., data created in real time being a result of a measurement based on an image or video of the patient captured by the smartglasses).);
- wherein the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular external device (Shakil, paragraph [0063]; Paragraph [0063] teaches that the method can include facilitating the provider in measuring features of a patient encounter during diagnosis or treatment (e.g., incision dimensions, tissue morphological dimensions, etc.) (i.e., “measuring incision dimensions” is the equivalent of measuring the depth of a wound, because one of ordinary skill in the art would recognize that an incision is a cut or wound).); and
			- displaying, via the display screen, the data received from the particular external device (Shakil, paragraphs [0035]-[0037]; Paragraph [0037] teaches that the at the end of the day, or at the end of the interview, when the provider turns his/her attention to the provider workstation 130 and/or head-mounted computing device, all he or she needs do is review content generated by the scribe, and confirm the content (i.e., displaying the data received from the scribed device on the display screen of the provider’s head-mounted computing device).  Paragraphs [0035] and [0036] teach that these features are beneficial for enabling medical professionals, such as scribes, consultants, and instructors, to provide assistance, guidance, and supervision of other medical practitioners during patient encounters.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize wearable devices to capture data during surgical procedures at the time of the effective filing date of the claimed invention to further modify the method taught by Doo, as modified in view of: Kopelman and Jung, to incorporate steps and features directed to: (i) requesting and receiving data medical procedure-related data from an external device; (ii) measuring the depth of incision or wound based on a gesture from the medical professional wearing the smartglasses; and (iii) displaying the received data on the head-mounted computing device’s display screen, as taught by Shakil, in order to enable medical professionals, such as scribes, consultants, and instructors, to provide assistance, guidance, and supervision of other medical practitioners during patient encounters. See Shakil, paragraphs [0035] and [0036]; see also MPEP § 2143 G.

Regarding claims 4,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- Doo further teaches a method, wherein:
			- the sensor is configured to receive the selection by the medical practitioner by receiving at least one of a gesture input, a voice input, or gaze input (Doo, paragraphs [0037], [0044], [0047], and [0058]-[0061]; In paragraph [0037], Doo teaches that the system allows the surgeon to communicate image control inputs in any of a plurality of different communication media or command languages, such as voice, touch, gesture, etc.  In paragraph [0047], Doo teaches that the head mountable unit can include […] one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., “examples of sensors”).  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon ton to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of receiving gesture input made by the medical practitioner).  Further, in paragraph [0044], Doo teaches examples of the image control input media include the voice of the surgeon communicated through the microphone (i.e., receiving voice input made by the medical professional).  Further, in paragraph [0044], Doo teaches examples of the image control input media include […] eye movements by the surgeon detected by the eye tracker (i.e., receiving gaze input by the medical professional) or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment.  In paragraphs [0058]-[0061], Doo teaches the functions of the position sensor (for example, identifying the head position of the surgeon (see paragraph [0058])); the orientation sensor, including a gyroscope (for example, for detecting the orientation of the surgeon (see paragraph [0059])); the accelerometer (for example, for determining movement of the surgeon (including, nodding (i.e., a gesture)) (see paragraph [0060]); and the distance sensor (for detecting the distance between an object and the head mountable unit (see paragraph [0061])).).
The motivations and rationales to modify the method and smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejections of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 7, 
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- Doo further teaches a method, further comprising:
			- communicating with at least one server to cause at least a portion of the medical multimedia data to be processed (Doo, paragraph [0015]; Doo teaches that the system includes an image control unit (i.e., at least one server) configured to retrieve the image file from the image source and control the display to exhibit and modify the image.  Further, the image control unit can be responsive to inputs from the surgeon to modify (i.e., process) the image to allow the surgeon to selectively position, size and orient the image exhibited on the display to a selectable first configuration.  As such, the image control unit (i.e., at least one server) is in communication with the other devices in the system, and performs certain size and position modification functions on the images that are displayed on the display screen (i.e., processing at least the part of the medical multimedia data).).
The motivations and rationales to modify the method and smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 9,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
		- Doo further teaches a method, further comprising:
			- storing the medical multimedia data in a database accessible to the smartglasses (Doo, paragraph [0042], Fig. 3, Reference Number 44; Doo teaches that each image source (Reference Number 44 in Figure 3) can be a collection (or archive or database) (i.e., a database) of previously-created digital images, both pre-operative and intra-operative, or can be a source of real-time digital images (i.e., the database stores the medical multimedia data, as described in the claimed invention).).
The motivations and rationales to modify the method and smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 10,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 9 (which claim 10 depends on), as described above.
		- Doo further teaches a method, wherein:
			- the medical multimedia data comprises at least one of medical history of the patient, laboratory test results, medical images, or medical video data associated with a plurality of visual modalities (Doo, paragraph [0042], Fig. 3, Reference Number 44; Doo teaches that each image source (Reference Number 44 in Figure 3) can be a collection (or archive or database) of previously-created digital images, both pre-operative and intra-operative, or can be a source of real-time digital images (i.e., the medical multimedia data comprises medical images).).
	The motivations and rationales to modify the method and smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 11,
		- Doo teaches:
			- a healthcare delivery system, comprising (Doo, paragraph [0032]; The exemplary embodiment can provide an intra-operative medical image viewing system and method):
				- smartglasses to be worn by a medical practitioner, the smartglasses including at least one camera, a display screen, a sensor, and a processor, the display screen including a transparent lens, the smartglasses configured to (Doo, paragraphs [0015], [0040], [0046], [0047], and [0053], Fig. 2, Reference Number 46; In paragraph [0015], Doo teaches that the intra-operative medical image viewing system can also include a display wearable by a surgeon during surgery on the patient.  In paragraphs [0040] and [0046], Doo teaches that the display can be part of a goggle-type system worn by the surgeon (see paragraph [0040]) or a component of a head mountable unit, also worn by a surgeon while the surgeon is operating on a patient (see paragraph [0046], and Figure 2, Reference Number 46) (i.e., smartglasses to be worn by a medical practitioner).  In paragraph [0047], Doo teaches that the head mountable unit 46 can include a processor a processor 48 (i.e., a processor), one or more cameras 50 (i.e., a camera), a microphone 52, the display 30 (i.e., a display screen), a transmitter 54, a receiver 56, a position sensor 58 (i.e., a sensor), an orientation sensor 60 (i.e., another sensor), an accelerometer 62 (i.e., another sensor), an all-off or "kill switch," and a distance sensor 64 (i.e., another sensor), to name but a few of the many possible components.  Paragraph [0053] also teaches that the display 30 may be almost fully transparent when not in use, and remain partially transparent when in use to minimize the obstruction to the surgeon 26 of the field of view through the display 30.  Preferably, the degree of transparency is variable throughout the range from fully transparent (i.e., the display screen may be a fully transparent lens) to fully opaque.):
					- capture, via at least one camera, medical multimedia data of a patient during a medical procedure (Doo, paragraph [0048]; In paragraph [0048], Doo teaches that the head mountable unit can include one or more cameras, such as camera 50 and camera (or eye tracker) 66.  Each camera 50, 66 can be configured to generate a streaming image or video signal (i.e., capturing medical multimedia data of a patient during a medical procedure).  The camera 50 can be oriented to generate a video signal that approximates the field of view of the surgeon 26 wearing the head mountable unit 46.  Each camera 50, 66 can be operable to capture single images and/or video and to generate a video signal based thereon.);
					- provide one or more selectable options associated with the medical multimedia data to the medical practitioner (similar to the “display[ing] […] one or more selectable options” limitation in claim 11) (Doo, paragraphs [0015] and [0037]; In paragraph [0015], Doo teaches that the image control unit can be responsive to inputs from the surgeon to modify the image to allow the surgeon to selectively position, size and orient the image exhibited on the display to a selectable first configuration (i.e., one or more selectable options associated with the medical multimedia data to the medical practitioner).  For example, in paragraph [0037], Doo teaches that system allows surgeons to choose the user-interface modality that is most intuitive for the surgeon.  Said another way, the plurality of user-interface modalities allows the surgeon to interact with the system in the manner that is most comfortable for the surgeon.);
				- at least one server in communication with the smartglasses, the at least one server configured to (Doo, paragraphs [0055] and [0062], Fig. 3, Reference Number 38; In paragraph [0062], Doo teaches that the image control unit includes one or more processors (i.e., at least one server) and can define different functional modules of the system.  As such, the image control unit taught in Doo is interpreted as the equivalent of the server described in the claimed invention.  In paragraph [0055], Doo teaches that the head mountable unit (i.e., the smartglasses) and image control unit (Reference Number 38 in Figure 3) (i.e., at least one server) can communicate by wire or through a network (i.e., at least one server in communication with the smartglasses).):
					- receive at least a part of the medical multimedia data from the smartglasses (Doo, paragraph [0050], Figure 4; The image control unit can also be configured to determine the identity of an object within the field of view of the surgeon.  If the processing is executed by the image control unit, the processor can modify the video signals to limit the transmission of data back to the image control unit.  For example, the video signal can be parsed and one or more image files can be transmitted to the image control unit instead of a live video feed.  As such, the image control unit (i.e., the server) receives the transmission of the video signal from the head mountable unit worn by the surgeon (i.e., at least part of the medical multimedia data from the smartglasses).);
- the image or video of the wound being captured in response to detection of a gesture by a user of the smartglasses referring to the wound (Doo, paragraphs [0037] and [0044]; In paragraph [0037], Doo teaches that the system allows the surgeon to communicate image control inputs in any of a plurality of different communication media or command languages, such as voice, touch, gesture, etc.  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of receiving gesture input made by the medical practitioner using the smartglasses to capture an image).);and
- facilitate the display of the data on the display screen superimposed over the real-world view of the medical practitioner through the transparent lens of the display screen (Doo, paragraphs [0036], [0042], [0043], and [0089], FIG. 14; In paragraph [0043], Doo teaches that the image control unit is configured to retrieve the image file (i.e., data associated with the medical procedure) from the image source and control the display to and also to modify at least a portion of the at least one image.  In paragraph [0042], Doo teaches that the image source can have at least one digital image file representative of an anatomical or pathological feature of a patient 28. An image file can be of static data such as a picture or an x-ray or can be dynamic such as a video feed. In the latter example of a video feed, the image source 44 might produce digital images for an anatomical or pathological feature of the patient 28 in the form of a live data stream (i.e., the image source contains data associated with the medical procedure).  As such, the image control unit (i.e., at least one server) facilitates the requisite data associated with the medical procedure to be displayed on the display screen of the smartglasses, as described in the claimed invention, by retrieving image files form the image source and controlling their display on the display of the head mountable unit.  Paragraph [0036] teaches that the system places medical images over the patient 28 in a hovering manner (i.e., facilitating the display of the data on the display screen superimposed over the real-world view of the medical practitioner through the transparent lens).  For example, paragraph [0089] teaches and Figure14 illustrates the display of data that is projected onto the surface of the patient from the visual perspective of the surgeon (i.e., facilitating the display of the data on the display screen superimposed over the real-world view of the medical practitioner through the transparent lens).).
		- While Doo teaches a system comprising smartglasses, configured to: “provide one or more selectable options associated with the medical multimedia data to the medical practitioner” (similar to the “display[ing] […] one or more selectable options” limitation in claim 11) (see Doo, paragraphs [0015] and [0037], and analysis above), Doo does not explicitly teach a system, comprising:
			- smartglasses configured to:
				- display, via the display screen (emphasis added), a plurality of selectable options superimposed over a real-world view of the medical practitioner through the transparent lens, each of the plurality of selectable options directed to a different device of a plurality of external devices paired with the smartglasses, the smartglasses configured for data sharing with each of the plurality of external devices according to the plurality of selectable options;
				- receive, via the sensor, a selection by the medical practitioner of an option from among the plurality of selectable options, the selection enabling real-time communication with a particular external device of the plurality of external devices;
- request data, via the processor, from the particular external device based on the selection, the data requested by the medical practitioner for the medical procedure;
				- display, via the display screen, the data received from the particular external device associated with the selection in response to the request by the medical practitioner, the data superimposed over the real-world over the real-world view of the medical practitioner through the transparent lens of the display screen;
- receive the data from the particular external device, the data received from the particular external device including at least a portion created in real time based on the real-time communication, wherein the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular external device; and
				- at least one server configured to receive the data from the particular external device.
		- However, in analogous art of systems and methods with augmented reality enhancement features for use by medical practitioners, Kopelman teaches a system and method, comprising:
			- displaying, via the display screen (emphasis added), a plurality of selectable options superimposed over a real-world view of the medical practitioner through the transparent lens, each of the plurality of selectable options associated with one of a plurality of external devices (Kopelman, paragraphs [0052], [0058], [0249], and [0260], FIG. 25B; Paragraph [0052] teaches that system includes an AR display which has a projector that projects images onto the glasses or lenses to provide  visual overlay to a dental practitioner.  The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses (i.e., displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen through the transparent lens).  Paragraph [0052] further teaches that the device that is worn by the practitioner (i) may be AR glasses, AR goggles, or an AR headset (i.e., smartglasses), and (ii) has a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen.  Paragraph [0058] teaches that the visual overlay is superimposed over the real-world environment viewed by the dental practitioner (i.e., displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen).  Further, Figure 25B and paragraph [0260] illustrate and describe images that are enlarged and displayed so that the images appear to be floating over the head of the patient displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen through the transparent lens).  Paragraph [0249] teaches that during an image viewing process, selection of menu options may cause additional menu options to be displayed (e.g., by expanding a drop down menu) (i.e., displaying via the display screen a plurality of options that are superimposed over the real-world view of the medical practitioner).  NOTE: The Kopelman reference is prior art, because the passage that is relied upon has a priority date of December 16, 2016 from Provisional Application No. 62/435,565 - see paragraph [0075] of Provisional Application No. 62/435,565.);
			- displaying, the data superimposed over the real-world view of the medical practitioner through the transparent lens of the display screen (Kopelman, paragraphs [0062] and [0106]; Paragraph [0062] teaches the computing device 105 includes an AR processing module which generates additional information to present on the AR display 105 (i.e., displaying data on the medical practitioners smartglasses).  Further, paragraph [0062] teaches that the information provided an AR display 150 may depend on a procedure to be performed and information about the patient.  During a routine checkup, the computing device 105 may provide patient history to a dental practitioner and/or display areas of interest identified based on image data 135 (i.e., displaying patient historical data on the practitioner’s smartglasses).  In some embodiments, the dental practitioner may input the identity of a procedure to be performed into AR processing module 108.   For this purpose, the dental practitioner may choose the procedure from a number of preset options on a drop-down menu or the like, from icons (i.e., making a selection of one or more options for a medical procedure) or via any other suitable graphical input interface, or by speaking commands to the AR system.  Paragraph [0106] further teaches that the patient’s historical dentition (i.e., historical dental records that are selected by the medical practitioner based on the selected medical procedure – see paragraph [0062]) as represented in the previous image data may be adjusted to a current view point of a dental practitioner wearing an AR display, and the visual overlay showing the patient’s historical dentition may be superimposed over the current view of the dental practitioner (i.e., displaying data received from an external device in response to a request by the medical practitioner, where the data is superimposed over the real-world of the medical practitioner through the transparent lens of the display screen).); and
			- at least one server configured to receive the data from the external device (Paragraphs [0047], [0056], and [0062]; Paragraph [0062] teaches that the computing device includes a processing module which analyzes image data 1356 from a data store 110 (which may be an external data store – see paragraph [0056]) (i.e., receiving data from an external device).  Therefore, the images that are sent to the computing device worn by the practitioner may be received from an external data store (i.e., an external device). Paragraph [0047] teaches that this feature is beneficial for improving (i) the efficiency of interfacing with patients, (ii) the accuracy of dental procedures, and (iii) the identification of dental conditions.).
	Therefore, it would have been obvious to one of ordinary skill in the art prior of at the time of the effective filing date of the claimed invention to modify the system taught by Doo to incorporate steps and features directed to displaying selectable options on the transparent display screen and receiving data from external devices, as taught by Kopelman, in order to improve (i) the efficiency of interfacing with patients, (ii) the accuracy of dental procedures, and (iii) the identification of dental conditions. See Kopelman, paragraph [0047]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for sharing data between connected devices, Jung teaches a system and method, comprising:
			- each of the plurality of selectable options directed to a different device of a plurality of external devices (Jung, paragraph [0053]; Paragraph [0053] teaches that the display device may include: a display unit configured to display an external device list (i.e., options directed to different external devices) using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list (i.e., the options for the different external devices are ‘selectable’).);
- a plurality of external devices paired with the smartglasses (Jung, paragraph [0260]; Paragraph [0260] teaches that the display device 100 (i.e., the equivalent of the smartglasses) may receive an address (e.g., a Bluetooth address), a service class, a major device class, a minor device class, clock information, a personal identification number (PIN) code, or the like that is related to the external device 200 from the external device 200, and then the display device 100 may be paired with the external device 200 (operation S1520) (i.e., the external device may be paired with the smartglasses).  Here, the term ‘pairing’ means a status in which a mutual communication connection is allowed among a plurality of devices.); and
			- receive, via the sensor, a selection by the medical practitioner of an option from among the plurality of selectable options, the selection providing a connection to a particular external device of the plurality of external devices (similar to the limitation described in claim 11) (Jung, paragraphs [0053], [0256]-[0260], and [0262]; Paragraph [0053] teaches that display device may include: a display unit configured to display an external device list using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list (i.e., receiving a selection by a user to connect to a particular external device). Paragraph [0256] teaches that FIG. 15 is a flowchart for a method of transmitting content [between devices].  Paragraph [0257] teaches that the display device 100 may search the external device 200 that is positioned within a predetermined distance. For example, the display device 100 may broadcast a first signal (i.e., an inquiry) once or at regular intervals so as to recognize the existence of the external device 200 (operation S1505) nearby the display device 100.  Paragraph [0259] teaches that the external device 200 that has received the first signal transmits a second signal (i.e., an inquiry response) to the display device 100, in response to the first signal (operation S1515).  The display device 100 recognizes the external device 200, based on the second signal (i.e., the inquiry response) that is received from the external device 200.  Paragraph [0260] teaches that the display device may receive an address (e.g., a Bluetooth address), a service class, a major device class, a minor device class, clock information, a personal identification number (PIN) code, or the like that is related to the external device 200 from the external device 200, and then the display device 100 may be paired with the external device 200 (operation S1520) (i.e., the selection provides a connection between the particular external device and user’s device).  Here, the term `pairing` means a status in which a mutual communication connection is allowed among a plurality of devices.  Paragraph [0262] teaches that these features are beneficial for selecting content to transmit to external devices, based on user input.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for sharing data between connected devices at the time of the effective filing date of the claimed invention to further modify the system taught by Doo, as modified in view of Kopelman, to incorporate steps and features directed to: (i) selectable options which correspond to different external devices; (ii) pairing the external devices with the display device; and (iii) allowing the user to choose which external devices to share content with, as taught by Jung, in order to select content to transmit to external devices, based on user input. See Jung, paragraph [0262]; see also MPEP § 2143 G.
- Still further, in analogous art of systems and methods which utilize wearable devices to capture data during surgical procedures, Shakil teaches a system, comprising:
	- the smartglasses configured for data sharing with each of the plurality of external devices according to the plurality of selectable options (Shakil, paragraph [0036]; Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., sharing live video data from the doctor’s smartglasses with the external scribe device).  Paragraph [0036] further teaches that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient interaction to provide a second opinion to the patient and/or the provider, an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient, a student who is authorized to witness the provider-patient interaction as part of an instruction experience, a caretaker (e.g., family member, guardian, legal representative, etc.) of the patient authorized to witness the provider-patient interaction in order to assess the patient's competence, a consulting healthcare professional also providing care to the patient, and any other suitable entity (i.e., sharing live video data from the doctor’s smartglasses with other external devices).);
	- enabling real-time communication with a particular external device (Shakil, paragraph [0036]; Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., enabling real-time communication between the smartglasses and a particular external device).);
			- smartglasses, configured to: request data, via the processor, from the particular device based on the selection, the data requested by the medical practitioner for the medical procedure (Shakil, paragraphs [0022], [0031], and [0035]; In paragraph [0022], Shakil teaches a computing device which, preferably, is configured to be worn by the provider (e.g., in a similar manner to eyeglasses, in a similar manner to a headset, in a similar manner to a headpiece, in a similar manner to earphones, etc.) (i.e., smartglasses).  In paragraph [0031], Shakil teaches that the system includes a scribe cockpit 120 for transmitting information interactions between a provider and a patient to a scribe.  In paragraph [0035], Shakil further teaches that the message client of the scribe cockpit interface 122 can allow the provider to transmit a query to the scribe (i.e., requesting data, via the processor, the data requested by the medical practitioner).  Further, in paragraph [0035], Shakil teaches, for example, that the scribe can provide assistance in prescribing treatments or medications to the patient(s); and the scribe can transmit textual and/or graphical data from sources (e.g., journal articles, clinical studies, treatment guidelines, equipment manuals, device manuals, procedure checklists, drug information) and/or any other relevant medical or technical data to the provider (i.e., receiving data for a medical procedure from one of a plurality of external devices).);
			- smartglasses, configured to: display, via the display screen, the data received from the particular external device associated with the selection in response to the request by the medical practitioner (Shakil, paragraph [0037]; Paragraph [0037] teaches that the at the end of the day, or at the end of the interview, when the provider turns his/her attention to the provider workstation 130 and/or head-mounted computing device, all he or she needs do is review content generated by the scribe, and confirm the content (i.e., displaying the data received from the scribed device on the display screen of the provider’s head-mounted computing device).); and
			- receiving the data from the particular external device, the data received from the particular external device including at least a portion created in real time based on the real-time communication (Shakil, paragraphs [0018], [0035], and [0036]; Further, in paragraph [0035], Shakil teaches, for example, that the scribe can provide assistance in prescribing treatments or medications to the patient(s); and the scribe can transmit textual and/or graphical data from sources (e.g., journal articles, clinical studies, treatment guidelines, equipment manuals, device manuals, procedure checklists, drug information) and/or any other relevant medical or technical data to the provider (i.e., receiving data for a medical procedure from the particular external device).  Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., data received by the doctor from the scribe/consultant may be created and communicated to the doctor wearing the smartglasses in real time based on the real-time communication between the smartglasses and a particular external device).  Paragraph [0018] teaches that the set of interactions [that are transmitted between the provider and the scribe] include interactions wherein the provider generates other health metric data (e.g., cardiology-related data, respiratory data) from the patient (i.e., data created in real time being a result of a measurement based on an image or video of the patient captured by the smartglasses).); and
- wherein the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular external device (Shakil, paragraphs [0035], [0036], and [0063]; Paragraph [0063] teaches that the method can include facilitating the provider in measuring features of a patient encounter during diagnosis or treatment (e.g., incision dimensions, tissue morphological dimensions, etc.) (i.e., “measuring incision dimensions” is the equivalent of measuring the depth of a wound, because one of ordinary skill in the art would recognize that an incision is a cut or wound).  Paragraphs [0035] and [0036] teach that these features are beneficial for enabling medical professionals, such as scribes, consultants, and instructors, to provide assistance, guidance, and supervision of other medical practitioners during patient encounters.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize wearable devices to capture data during surgical procedures at the time of the effective filing date of the claimed invention to further modify the system taught by Doo, as modified in view of: Kopelman and Jung, to incorporate steps and features directed to: (i) facilitating real-time communications doctors and third party scribes, consultants, and instructors; (ii) requesting and receiving data medical procedure-related data from an external device; (iii) measuring the depth of an incision or wound based on a gesture from the medical professional wearing the smartglasses; and (iv) displaying the received data on the head-mounted computing device’s display screen, as taught by Shakil, in order to enable medical professionals, such as scribes, consultants, and instructors, to provide assistance, guidance, and supervision of other medical practitioners during patient encounters.  See Shakil, paragraphs [0035] and [0036]; see also MPEP § 2143 G.

	Regarding claim 13,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 11 (which claim 13 depends on), as described above.
		- Doo further teaches a system, wherein:
			- the sensor is configured to receive the selection by the medical practitioner, via at least one of a gesture input, voice input, or gaze input (Doo, paragraphs [0037], [0044], [0047], and [0058]-[0061]; Similar to the analysis described in the obviousness rejection of claim 4 (which described a similar limitation) above, in paragraph [0037], Doo teaches that the system allows the surgeon to communicate image control inputs in any of a plurality of different communication media or command languages, such as voice, touch, gesture, etc.  In paragraph [0047], Doo teaches that the head mountable unit can include […] one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., “examples of sensors”).  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon ton to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of receiving gesture input made by the medical practitioner).  Further, in paragraph [0044], Doo teaches examples of the image control input media include the voice of the surgeon communicated through the microphone (i.e., receiving voice input made by the medical professional).  Further, in paragraph [0044], Doo teaches examples of the image control input media include […] eye movements by the surgeon detected by the eye tracker (i.e., receiving gaze input by the medical professional) or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment.  In paragraphs [0058]-[0061], Doo teaches the functions of the position sensor (for example, identifying the head position of the surgeon (see paragraph [0058])); the orientation sensor, including a gyroscope (for example, for detecting the orientation of the surgeon (see paragraph [0059])); the accelerometer (for example, for determining movement of the surgeon (including, nodding (i.e., a gesture)) (see paragraph [0060]); and the distance sensor (for detecting the distance between an object and the head mountable unit (see paragraph [0061])).).
	The motivations and rationales to modify the system taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 14,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 11 (which claim 14 depends on), as described above.
		- Doo further teaches a system, wherein:
			- the at least one camera is operable to capture the medical multimedia data, and the medical multimedia data includes one or more images or videos (Doo, paragraphs [0047] and [0048], Fig. 4, Reference Number 50; In paragraph [0047], Doo teaches that the head mountable unit (i.e., the computing device) can include […] one or more cameras (Reference Number 50 in Figure 4).  In paragraph [0048], Doo teaches that each camera can be configured to generate a streaming image or video signal (i.e., the medical multimedia data comprises one or more images or videos).  Further, the camera can be oriented to generate a video signal that approximates the field of view of the surgeon wearing the head mountable unit, and each camera can be operable to capture single images and/or video and generate a video signal based thereon (i.e., the camera captures medical multimedia data).).
The motivations and rationales to modify the system taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 15,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 11 (which claim 15 depends on), as described above.
		- Doo further teaches a system, further comprising:
			- a database for storing the medical multimedia data (Doo, paragraph [0042], Fig. 3, Reference Number 44; Doo teaches that each image source (Reference Number 44 in Figure 3) can be a collection (or archive or database) (i.e., a database) of previously-created digital images, both pre-operative and intra-operative, or can be a source of real-time digital images (i.e., the database may store the medical multimedia data, as described in the claimed invention).).
	The motivations and rationales to modify the system taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 17,
		- Doo teaches:
			- smartglasses comprising (Doo, paragraphs [0015], [0040], and [0046], Fig. 2, Reference Number 46; In paragraph [0015], Doo teaches that the intra-operative medical image viewing system can also include a display wearable by a surgeon during surgery on the patient.  In paragraphs [0040] and [0046], Doo teaches that the display can be part of a goggle-type system worn by the surgeon (see paragraph [0040]) or a component of a head mountable unit, also worn by a surgeon while the surgeon is operating on a patient (see paragraph [0046], and Figure 2, Reference Number 46) (i.e., smartglasses).):
				- at least one camera configured to capture medical multimedia data of a patient during a medical procedure being performed by a medical practitioner (Doo, paragraphs [0047]-[0050], Fig. 4, Reference Number 50; In paragraph [0047], Doo teaches that the head mountable unit (i.e., the computing device) can include […] one or more cameras (Reference Number 50 in Figure 4).  In paragraph [0048], Doo teaches that each camera can be configured to generate a streaming image or video signal (i.e., capturing medical multimedia data comprises one or more images or videos).  Further, the camera can be oriented to generate a video signal that approximates the field of view of the surgeon wearing the head mountable unit, and each camera can be operable to capture single images and/or video and generate a video signal based thereon (i.e., the camera captures medical multimedia data).  In paragraph [0049], Doo teaches that the camera can include a plurality of forward-facing cameras and position and orientation sensors.  These elements process the respective video signals and may determine the distance and position of the surgeon 26 relative to the patient (i.e., medical multimedia data of a patient during a medical procedure performed by a medical practitioner).  In paragraph [0050], Doo further teaches that the forward-facing video signals can also be applied to determine the identity of an anatomical or landmark feature of the patient, or may simply look for one or more fiducial markers in the patient field and use those for alignment (i.e., also examples of the camera capturing medical multimedia data of a patient during a medical procedure).);
				- one or more selectable options associated with the medical multimedia data to a medical practitioner (similar to the “displaying” limitation in claim 17) (Doo, paragraphs [0015] and [0037]; In paragraph [0015], Doo teaches that the image control unit can be responsive to inputs from the surgeon to modify the image to allow the surgeon to selectively position, size and orient the image exhibited on the display to a selectable first configuration (i.e., one or more selectable options associated with the medical multimedia data to the medical practitioner).  For example, in paragraph [0037], Doo teaches that system allows surgeons to choose the user-interface modality that is most intuitive for the surgeon.  Said another way, the plurality of user-interface modalities allows the surgeon to interact with the system in the manner that is most comfortable for the surgeon.);
				- a sensor assembly configured to interpret a selection of the one of the plurality of selectable options made by the medical practitioner (Doo, paragraphs [0044], [0047], and [0058]-[0061]; In paragraph [0047], Doo teaches that the head mountable unit can include […] one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., all being part of “a sensor assembly”).  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon ton to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of a interpreting a selection of the one or more selectable options made by the medical practitioner).  In paragraphs [0058]-[0061], Doo teaches the functions of the position sensor (for example, identifying the head position of the surgeon (see paragraph [0058])); the orientation sensor, including a gyroscope (for example, detect the orientation of the surgeon (see paragraph [0059])); the accelerometer (for example, for determining movement of the surgeon (including, nodding (i.e., a gesture)) (see paragraph [0060])); and the distance sensor (for detecting the distance between an object and the head mountable unit (see paragraph [0061])).  NOTE: Claim Interpretation – Applicant discloses that the “sensor assembly” includes a front facing sensor and depth camera assembly, which captures user movements, potion tracking, and touch free commands via motion. See Applicant’s specification, paragraph [0034].  Applicant further describes the sensor as embodied by a gyroscope, an accelerometer, a compass and the like.  As such, the sensor assembly is interpreted as a front facing sensor (including a gyroscope, an accelerometer, a compass and the like), and a depth camera.); and
- the image or video of the wound being captured in response to detection of a gesture by a user of the smartglasses referring to the wound (Doo, paragraphs [0037] and [0044]; In paragraph [0037], Doo teaches that the system allows the surgeon to communicate image control inputs in any of a plurality of different communication media or command languages, such as voice, touch, gesture, etc.  In paragraph [0044], Doo teaches that system includes several peripheral devices (including the one or more cameras, a position sensor, an orientation sensor, an accelerometer, and a distance sensor (i.e., the sensor assembly) which allow the surgeon to communicate image control inputs to the image control unit.  Examples of communication includes, a hand gesture executed by the surgeon and captured by the camera or motion-capture sensor, eye movements by the surgeon detected by the eye tracker, the movement of the mouse by the surgeon, the touch of the surgeon applied to the touch screen, or a nod of the head of the surgeon detected by the accelerometer, or a body movement sensed by any suitable type of sensing equipment (i.e., examples of receiving gesture input made by the medical practitioner using the smartglasses to capture an image).).
		- While Doo teaches smartglasses, comprising one or more selectable options associated with the medical multimedia data to the medical practitioner (similar to the “displaying” limitation in claim 17) (see Doo, paragraphs [0015] and [0037], and analysis above), Doo does not explicitly teach a smartglasses, comprising:
			- a display screen including a transparent lens, the display screen configured to display (emphasis added) a plurality of selectable options superimposed over a real-world view of the medical practitioner through the transparent lens, each of the plurality of selectable options directed to a different device of a plurality of external devices paired with the smartglasses, the smartglasses configured for data sharing with each of the plurality of external devices according to the plurality of selectable options;
- a sensor assembly configured to interpret selection of one of the plurality of selectable options made by the medical practitioner, the selection enabling real-time communication with a particular external device of the plurality of external devices; and
			- a processor configured to: (i) request data for the medical procedure from the particular external device based on the selection made by the medical practitioner; (ii) cause at least a part of the medical multimedia data to be shared with a the particular external device; and (iii) receive the data from the particular external device responsive to the selection made by the medical practitioner, the data received form the particular external device including at least a portion created in real time based on the real-time communication, wherein the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular external device.
		- However, in analogous art of systems and methods with augmented reality enhancement features for use by medical practitioners, Kopelman teaches a system and method, comprising:
			- a display screen including a transparent lens, the display screen configured to display (emphasis added) a plurality of selectable options superimposed over a real-world view of the medical practitioner through the transparent lens, each of the plurality of selectable options associated with one of a plurality of external devices (Kopelman, paragraphs [0047], [0052], [0058], [0249], and [0260], FIG. 25B; Paragraph [0052] teaches that system includes an AR display which has a projector that projects images onto the glasses or lenses to provide  visual overlay to a dental practitioner.  The visual overlay is superimposed over the real world image that the dental practitioner sees through the glasses or lenses (i.e., displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen through the transparent lens).  Paragraph [0052] further teaches that the device that is worn by the practitioner (i) may be AR glasses, AR goggles, or an AR headset (i.e., smartglasses), and (ii) has a screen showing live images captured of a patient and overlay information to enhance the experience of the dental practitioner viewing the screen.  Paragraph [0058] teaches that the visual overlay is superimposed over the real-world environment viewed by the dental practitioner (i.e., displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen).  Further, Figure 25B and paragraph [0260] illustrate and describe images that are enlarged and displayed so that the images appear to be floating over the head of the patient displaying data that is superimposed over a real-world view of the medical practitioner through the transparent lens of the display screen through the transparent lens).  Paragraph [0249] teaches that during an image viewing process, selection of menu options may cause additional menu options to be displayed (e.g., by expanding a drop down menu) (i.e., displaying via the display screen a plurality of options that are superimposed over the real-world view of the medical practitioner).  Paragraph [0047] teaches that this feature is beneficial for improving (i) the efficiency of interfacing with patients, (ii) the accuracy of dental procedures, and (iii) the identification of dental conditions.  NOTE: The Kopelman reference is prior art, because the passage that is relied upon has a priority date of December 16, 2016 from Provisional Application No. 62/435,565 - see paragraph [0075] of Provisional Application No. 62/435,565.).
	Therefore, it would have been obvious to one of ordinary skill in the art prior of at the time of the effective filing date of the claimed invention to modify the goggles/head mountable unit taught by Doo to incorporate a step and feature directed to displaying selectable options on the transparent display screen, as taught by Kopelman, in order to improve (i) the efficiency of interfacing with patients, (ii) the accuracy of dental procedures, and (iii) the identification of dental conditions. See Kopelman, paragraph [0047]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for sharing data between connected devices, Jung teaches a system and method, comprising:
			- each of the plurality of selectable options directed to a different device of a plurality of external devices (Jung, paragraph [0053]; Paragraph [0053] teaches that the display device may include: a display unit configured to display an external device list (i.e., options directed to different external devices) using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list (i.e., the options for the different external devices are ‘selectable’).);
			- a plurality of external devices paired with the smartglasses (Jung, paragraph [0260]; Paragraph [0260] teaches that the display device 100 (i.e., the equivalent of the smartglasses) may receive an address (e.g., a Bluetooth address), a service class, a major device class, a minor device class, clock information, a personal identification number (PIN) code, or the like that is related to the external device 200 from the external device 200, and then the display device 100 may be paired with the external device 200 (operation S1520) (i.e., the external device may be paired with the smartglasses).  Here, the term ‘pairing’ means a status in which a mutual communication connection is allowed among a plurality of devices.);
			- a sensor assembly configured to interpret selection of one of the plurality of selectable options made by the medical practitioner, the selection providing a connection to a particular external device of the plurality of external devices (similar to the limitation described in claim 17) (Jung, paragraphs [0053] and [0256]-[0260]; Paragraph [0053] teaches that display device may include: a display unit configured to display an external device list using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list (i.e., interpreting a selection by a user to connect to a particular external device). Paragraph [0256] teaches that FIG. 15 is a flowchart for a method of transmitting content [between devices].  Paragraph [0257] teaches that the display device 100 may search the external device 200 that is positioned within a predetermined distance. For example, the display device 100 may broadcast a first signal (i.e., an inquiry) once or at regular intervals so as to recognize the existence of the external device 200 (operation S1505) nearby the display device 100.  Paragraph [0259] teaches that the external device 200 that has received the first signal transmits a second signal (i.e., an inquiry response) to the display device 100, in response to the first signal (operation S1515).  The display device 100 recognizes the external device 200, based on the second signal (i.e., the inquiry response) that is received from the external device 200.  Paragraph [0260] teaches that the display device may receive an address (e.g., a Bluetooth address), a service class, a major device class, a minor device class, clock information, a personal identification number (PIN) code, or the like that is related to the external device 200 from the external device 200, and then the display device 100 may be paired with the external device 200 (operation S1520) (i.e., the selection provides a connection between the particular external device and user’s device).  Here, the term `pairing` means a status in which a mutual communication connection is allowed among a plurality of devices.); and
			- a processor configured to: (ii) cause at least a part of the medical multimedia data to be shared with the particular external device (Jung, paragraphs [0053] and [0262]; Paragraph [0053] teaches that display device may include: a display unit configured to display an external device list using the first application; and a communication unit configured to receive a user selection with respect to at least one external device included in the external device list, and transmit predetermined content to the at least one external device using the second application (i.e., causing at least a part of the multimedia data to be shared with the particular external device).  Paragraph [0262] teaches that these features are beneficial for selecting content to transmit to external devices, based on user input.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for sharing data between connected devices at the time of the effective filing date of the claimed invention to further modify the goggles/head mountable unit taught by Doo, as modified in view of Kopelman, to incorporate steps and features directed to: (i) selectable options which correspond to different external devices; (ii) pairing the external devices with the display device; and (iii) allowing the user to choose which external devices to share content with, as taught by Jung, in order to select content to transmit to external devices, based on user input. See Jung, paragraph [0262]; see also MPEP § 2143 G.
		- Still further, in analogous art of systems and methods which utilize wearable devices to capture data during surgical procedures, Shakil teaches smartglasses (see Shakil, paragraph [0022], where the computing device is taught to preferably be worn by the provider (e.g., in a similar manner to eyeglasses, in a similar manner to a headset, in a similar manner to a headpiece, in a similar manner to earphones, etc.), comprising:
			- smartglasses configured for data sharing with each of the plurality of external devices according to the plurality of selectable options (Shakil, paragraph [0036]; Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., sharing live video data from the doctor’s smartglasses with the external scribe device).  Paragraph [0036] further teaches that any suitable additional entity/entities can benefit from the scribe software module 128, such as a consultant invited to participate in a provider-patient interaction to provide a second opinion to the patient and/or the provider, an instructor invited to instruct the provider (e.g., a trainee) needing supervision or guidance in assessing patient condition(s)/treating the patient, a student who is authorized to witness the provider-patient interaction as part of an instruction experience, a caretaker (e.g., family member, guardian, legal representative, etc.) of the patient authorized to witness the provider-patient interaction in order to assess the patient's competence, a consulting healthcare professional also providing care to the patient, and any other suitable entity (i.e., sharing live video data from the doctor’s smartglasses with other external devices).);
- enabling real-time communication with a particular external device (Shakil, paragraph [0036]; Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., enabling real-time communication between the smartglasses and a particular external device).); and
			- a processor configured to: (i) request data for the medical procedure from the particular external device based on the selection made by the medical practitioner; (ii) cause at least a part of the medical multimedia data to be shared with a the particular external device; and (iii) receive the data from the particular external device responsive to the selection made by the medical practitioner, the data received from the particular external device including at least a portion created in real time based on the real-time communication (Shakil, paragraphs [0018], [0035], and [0036]; Further, in paragraph [0035], Shakil teaches, for example, that the scribe can provide assistance in prescribing treatments or medications to the patient(s); and the scribe can transmit textual and/or graphical data from sources (e.g., journal articles, clinical studies, treatment guidelines, equipment manuals, device manuals, procedure checklists, drug information) and/or any other relevant medical or technical data to the provider (i.e., receiving data for a medical procedure from the particular external device).  Paragraph [0036] teaches that the scribe software module 128 can facilitate transmission of an audio-visual stream (e.g., a real-time stream, a non-real time stream, a complete stream, a partial stream, etc.), from the doctor’s perspective using the mobile provider interface 110, to the scribe and/or any other suitable entity at a remote location (i.e., data received by the doctor from the scribe/consultant may be created and communicated to the doctor wearing the smartglasses in real time based on the real-time communication between the smartglasses and a particular external device).  Paragraph [0018] teaches that the set of interactions [that are transmitted between the provider and the scribe] include interactions wherein the provider generates other health metric data (e.g., cardiology-related data, respiratory data) from the patient (i.e., data created in real time being a result of a measurement based on an image or video of the patient captured by the smartglasses).); and
			- wherein the portion of the data created in real time is a result of a measurement of a depth of a wound on the patient based on an image or video of the wound captured by the smartglasses and sent to the particular external device (Shakil, paragraphs [0035], [0036], and [0063]; Paragraph [0063] teaches that the method can include facilitating the provider in measuring features of a patient encounter during diagnosis or treatment (e.g., incision dimensions, tissue morphological dimensions, etc.) (i.e., “measuring incision dimensions” is the equivalent of measuring the depth of a wound, because one of ordinary skill in the art would recognize that an incision is a cut or wound).  Paragraphs [0035] and [0036] teach that these features are beneficial for enabling medical professionals, such as scribes, consultants, and instructors, to provide assistance, guidance, and supervision of other medical practitioners during patient encounters.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize wearable devices to capture data during surgical procedures at the time of the effective filing date of the claimed invention to further modify the goggles/head mountable unit taught by Doo, as modified in view of: Kopelman and Jung, to incorporate steps and features directed to: (i) facilitating real-time communications doctors and third party scribes, consultants, and instructors; (ii) requesting and receiving data medical procedure-related data from an external device; and (iii) measuring the depth of an incision or wound based on a gesture from a medical professional wearing the smartglasses, as taught by Shakil, in order to enable medical professionals, such as scribes, consultants, and instructors, to provide assistance, guidance, and supervision of other medical practitioners during patient encounters. See Shakil, paragraphs [0035] and [0036]; see also MPEP § 2143 G.

	Regarding claim 19,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 17 (which claim 19 depends on), as described above.
		- Doo further teaches smartglasses, wherein (as described in claim 19):
			- the processor is configured to transform the data to enable display of the data on the display screen (Doo, paragraphs [0043], [0062], [0066], and [0067], Fig. 4, Reference Numbers 74, 76, 80, and 82; In paragraph [0043], Doo teaches that the image control unit is configured to control the display to exhibit and also to modify at least a portion of the at least one image (i.e., transforming the data).   In paragraph [0062], Doo teaches that the image control unit (i.e., the at least one server) can include an input codec (Reference Number 74 in Figure 4); a transcoder (Reference Number 76 in Figure 4); a landmark detector (Reference Number 80 in Figure 4); and a registration engine (Reference Number 82 in Figure 4).  In paragraph [0066], Doo teaches that the input codec (Reference Number 74 in Figure 4) can receive the image file from the image source and decompress the image file.  If the image defined by the image file is not to be modified or analyzed, the decompressed image file can be transmitted to the transcoder.  The transcoder (Reference Number 76 in Figure 4) can convert the image file to a different format of similar or like quality to gain compatibility with another program or application, if necessary. (i.e., transforming the data into compatible data for displaying on the display screen).  In paragraph [0067], Doo further teaches that the image to be modified or analyzed can be transmitted to the landmark detector (Reference Number 80 in Figure 4).  For example, video signals generated by the camera can be processed by the landmark detector to identify an anatomical feature of the patient.  The landmark detector of the image control unit (i.e., the at least one server) can be configured to determine the identity of an object within the field of view of the surgeon.  When the identity of an object within the field of view of the surgeon is determined, the landmark detector of the image control unit can communicate the identity to the registration engine (Reference Number 82 in Figure 4).  The registration engine can generate image modification commands that can be transmitted to the display in order to register and overlay the image to the object on the display (i.e., the at least one server is configured to transform the requisite data into compatible data for displaying on the display screen of the smartglasses).  The object can be an anatomical feature of the patient.  For example, an image such as an x-ray of a vertebrae can be registered to the actual vertebrae of the patient as viewed by the surgeon.).
	The motivations and rationales to modify the smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejections of claim 17 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 20,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 17 (which claim 20 depends on), as described above.
		- Doo further teaches smartglasses, wherein:
			- the sensor is configured to interpret an input made by the medical practitioner as the selection (Doo, paragraph [0039]; In paragraph [0039], Doo teaches that the system can allow the surgeon to selectively register (i.e., lock) an image to an actual anatomical feature of the patient or to some other fiducial marker associated with the patient (i.e., the medical professional’s selection to register or “lock” an image is the equivalent of receiving a selection for the one or more selectable options).  Further in paragraph [0039], Doo teaches that the initial placement of an image in preparation for registration can be established by the surgeon 26 communicating image control inputs (i.e., selections by the medical practitioner from one or more selectable options) to the system, resulting in image changes such as positioning, scaling, rotating, panning, tilting, and cropping.  Further, in paragraph [0039], Doo teaches that another form of image registration results when the surgeon 26 issues commands (in the selected user-interface modality) to position the image in some convenient location but not-aligned with the anatomical features of the patient 28.  The surgeon 26 may wish the positioned image to remain locked in space, as it were, despite movements of her eyes or head.  Thus, the surgeon 26 can also choose to register the appearance of the image relative to the patient 28 wherein the position of the image is (and may intentionally be) not precisely aligned with the actual anatomical feature and/or size of the image is not generally the same as the size of the actual anatomical feature (as perceived by the surgeon 26).  Therefore, the system [and its sensors] taught by Doo have be capable of “interpret[ing] the inputs made by the medical practitioners”, as described in Applicant’s claimed invention, because the system in Doo is able to determine how and whether to register the images based on input from the medical practitioners.).
	The motivations and rationales to modify the smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 17 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 21 and 23,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of: claim 11 (which claim 21 depends on); and claim 17 (which claim 23 depends on), as described above.
		- Shakil further teaches a system and smartglasses, wherein:
			- the plurality of external devices include a plurality of healthcare systems devices and at least one third part device (as described in claims 21 and 23) (Shakil, paragraph [0020] and FIG. 1; Paragraph [0020] teaches that the processor can be configured to receive data from any suitable remote device or module (e.g., a scribe cockpit 120, a scribe manager module 140, an EHR interface 150, etc.) (i.e., a plurality of external devices including healthcare systems devices and at least one third party device – where the EHR interface is interpreted as the equivalent of a healthcare systems device and the scribe cockpit is interpreted as the equivalent of a remote third party device).  Further, paragraph [0020] teaches that the processor may be couple to a data storage unit 408 configured to store software that can be accessed and executed by the processor 406 (i.e., the data storage unit is interpreted as another healthcare systems device).).
	The motivations and rationales to modify the system and smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejections of claims 11 and 17 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 28,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 1 (which claim 28 depends on), as described above.
		- Shakil further teaches a method, wherein:
			- the portion of data create in real time is created by a user of the particular external device (Shakil, paragraph [0035]; Paragraph [0035] teaches that scribe (i.e., a user of the particular external device) can input an answer (e.g., by typing, by speaking, by providing a link to an answer, etc.) at the message client for transmission back to the provider (i.e., the user of the particular external device creates the portion of data that is sent back to the smartglasses in real time); the scribe can use one of multiple tools, which are described in more detail below, including a tool to select graphics, tables, and manipulated screen shots from a database (e.g., accessible by the EHR interface 150 described below) that can be transmitted back to the provider; the scribe can provide assistance in diagnosing one or more conditions of the patient(s); the scribe can provide assistance in prescribing treatments or medications to the patient(s); and the scribe can transmit textual and/or graphical data from sources (e.g., journal articles, clinical studies, treatment guidelines, equipment manuals, device manuals, procedure checklists, drug information) and/or any other relevant medical or technical data to the provider.).
	The motivations and rationales to modify the method and smartglasses taught by Doo, in view of: Kopelman; Jung; and Shakil, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Doo et al. (Pub. No. US 2017/0042631), as modified in view of: Kopelman et al. (Pub. No. US 2018/0168780); Jung et al. (Pub. No. US 2014/0071043); and Shakil et al. (Pub. No. US 2014/0222526), as applied to claims 21 and 23 above, and further in view of:
- Rosenblatt, III et al. (Pub. No. US 2014/0204190).

	Regarding claims 22 and 24,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of: claim 11 (which claim 22 depends on); and claim 17 (which claim 24 depends on), as described above.
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, does not explicitly teach a system and smartglasses, wherein:
			- the data is guidance data for the medical procedure (as described in claims 22 and 24).
		- However, in analogous art of systems and methods for supporting remote, specialized guidance of the use of devices, particularly in an operating room setting, Rosenblatt, III teaches a system, comprising a wearable device, wherein:
			- the data is guidance data for the medical procedure (as described in claims 22 and 24) (Rosenblatt, III, paragraph [0102]; In paragraph [0102], Rosenblatt, III teaches that the interaction with the specialist may be a live video interaction between the practitioner host and the specialist.  The purpose of the interaction may be for the practitioner host to obtain additional information and/or guidance from the specialist.  For example, if the practitioner host discovers a new condition in the patient or has a question regarding an optional step relating to the procedure using the medical device, the practitioner may demonstrate such to the specialist via the live video interaction and receive guidance from the specialist regarding how to proceed with the procedure (i.e., the data is guidance data for a medical procedure).  Paragraph [0102] teaches that this feature is beneficial for enabling real-time interactions between medical practitioners and specialists during medical procedures.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for supporting remote, specialized guidance of the use of devices, particularly in an operating room setting at the time of the effective filing data of the claimed invention to further modify the system and goggles/head mountable unit taught by Doo, as modified in view of: Kopelman; Jung; and Shakil, to incorporate the steps and features directed to receiving and displaying guidance data from medical specialists during medical procedures, as taught by Rosenblatt, III, in order to enable practitioners to have real-time interactions with specialists during medical procedures. See Rosenblatt, III, paragraph [0102]; see also MPEP § 2143 G.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Doo et al. (Pub. No. US 2017/0042631), as modified in view of: Kopelman et al. (Pub. No. US 2018/0168780); Jung et al. (Pub. No. US 2014/0071043); and Shakil et al. (Pub. No. US 2014/0222526), as applied to claim 11 above, and further in view of:
- Swaminathan et al. (Pub. No. US 2014/0168056).

	Regarding claim 25,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 11 (which claim 25 depends on), as described above.
		- Doo further teaches a system, wherein the smartglasses are configured to:
			- receive, via the sensor, a dedicated eye-movement by the medical practitioner (Doo, paragraph [0044]; Paragraph [0044] teaches that the intra-operative medical image viewing system 34 can also include a plurality of peripheral devices 40, each configured to receive an image control input from the surgeon 26.  Further, paragraph [0044] teaches that the image control inputs may be eye movements by the surgeon 26 detected by the eye tracker (i.e., receiving eye-movements by the medical practitioner via a sensor).);
			- interpret, via the processor, the dedicated eye-movement as an input command to execute a dedicated task; and execute, via the processor, the dedicated task in response to the input command (Doo, paragraph [0047]; Paragraph [0047] teaches that head mountable unit 46 includes a processor 48, which receives signals from the other components of the head mountable unit (which includes the eye tracker 66) (i.e., interpreting input from the eye tracker is the equivalent of interpreting eye-movement as an input command) and can be operable to process signals received by the head mountable unit 46.); and
			- execute, via the processor, the dedicated task in response to the input command (Doo, paragraphs [0047] and [0050]; Paragraph [0047] teaches that the processor can be operable to process signals received by the head mountable unit 46.  For example, paragraph [0050] teaches that the processor is able to determine the identity of an, such as the identity of an anatomical or landmark feature of the patient 28 (i.e., executing a task in response to an input command).).
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, does not explicitly teach a system, wherein:
			- the smartglasses include an eye-movement algorithm stored via a memory component; and
- the eye-movement algorithm is configured to be implemented by the processor.
		- However, in analogous art of systems and methods for enabling augmented reality using eye gazing tracking, Swaminathan teaches a system, comprising:
			- an eye-movement algorithm stored via a memory component (Swaminathan, paragraph [0063]; Paragraph [0063] teaches that the device 402 may be configured to utilize the back-facing camera 406 and an eye gaze tracking algorithm (i.e., stored in memory 114) (i.e., an eye-movement algorithm stored via a memory component).); and
			- the eye-movement algorithm is configured to be implemented by the processor (Swaminathan, paragraphs [0063] and [0077]; Paragraph [0077] teaches that the memory 114 may include computer-readable instructions configured to cause the processor(s) 104 to execute an eye gaze processing algorithm.  Further, paragraph [0063] teaches that this eye gaze tracking algorithm is beneficial for identifying the area of interest 506 based on the location of the user’s gaze.
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for enabling augmented reality using eye gazing tracking at the time of the effective filing date of the claimed invention to further modify the system taught by Doo, as modified in view of: Kopelman; Jung; and Shakil, to incorporate a step and feature directed to storing an eye gaze tracking algorithm in the memory of the system, as taught by Swaminathan, in order to help identify the areas of interest based on the location of a user’s gaze. See Swaminathan, paragraph [0063]; see also MPEP § 2143 G.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Doo et al. (Pub. No. US 2017/0042631), as modified in view of: Kopelman et al. (Pub. No. US 2018/0168780); Jung et al. (Pub. No. US 2014/0071043); and Shakil et al. (Pub. No. US 2014/0222526), as applied to claim 17 above, and further in view of:
- Hardie et al. (Pub. No. US 2016/0203265).

	Regarding claim 26,
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, teaches the limitations of claim 17 (which claim 26 depends on), as described above.
		- Doo further teaches smartglasses, wherein the processor is configured to:
			- identify the patient using the medical multimedia data (Doo, paragraph [0067]; Paragraph [0067] teaches that the video signals generated by the camera 50 (i.e., medical multimedia data) can be processed by the landmark detector 80 to identify an anatomical feature of the patient 28 (i.e., identifying the patient through the medical multimedia data).  The landmark detector 80 of the image control unit 38 can be configured to determine the identity of an object (i.e., including identifying the identity of the patient) within the field of view of the surgeon 26.).
		- Kopelman further teaches smartglasses, wherein the processor is configured to:
			- retrieve previously collected patient data associated with the patient (similar to the “retrieving” limitation described in claim 26) (Kopelman, paragraph [0130]; Paragraph [0130] teaches that the treatment control module 120 may access previous patient data 188.); and
			- cause the display screen to display the previously collected patient data (Kopelman, paragraphs [0042] and [0130]; Paragraph [0042] teaches that previous data about the patient may also be provided in the visual overlay (i.e., displaying the previously collected patient data on the display screen of the smartglasses).  Paragraph [0130] teaches that the treatment control module 120 may access previous patient data 188 and/or image data 162 to determine AR elements to provide on AR display 150 (i.e., providing previous patient data to the display screen of the smartglasses).).
		- Shakil further teaches a system, wherein:
			- previous patient data associated with the patient is stored on a database accessible to the smartglasses (Shakil, paragraph [0015]; Paragraph [0015] teaches that the system can further include an electronic health record (EHR) interface 150 (i.e., an EHR database) coupled to at least the scribe cockpit 120 and the provider workstation 130, which functions to provide information regarding health records of at least one patient of the provider (i.e., previous patient data associated with the patient is stored on a database accessible to the smartglasses).).
		- The combination of: Doo, as modified in view of: Kopelman; Jung; and Shakil, does not explicitly teach smartglasses, further comprising:
			- a facial recognition algorithm stored via a memory component; and
			- wherein the processor is configured to implement the facial recognition algorithm.
		- However, in analogous art of medical device systems and methods, Hardie teaches a system, comprising:
			- a facial recognition algorithm stored via a memory component (Hardie, paragraph [0013]; Paragraph [0013] teaches that the system includes at least one face recognition algorithm, which is preferably stored in the data evaluation processor, in particular in a memory of the data evaluation processor (i.e., a facial recognition algorithm stored via a memory component).); and
			- wherein the processor is configured to implement the facial recognition algorithm (Hardie, paragraphs [0013] and [0055]; Paragraph [0055] teaches that the data evaluation processor 32 includes a face recognition algorithm (i.e., a processor that is configured to implement the facial recognition algorithm) so that an assignment of a position and/or a activity to a defined person by means of the data evaluation processor 32 can be performed with reference to the acquired position data and/or motion data and/or a differentiation between the patient 22 and the medical operator 30 can be performed by the data evaluation processor 32.  The results of the face recognition algorithm are taken into account in the determination of the at least one situation parameter by the data evaluation processor 32 (i.e., implementing the facial recognition algorithm).  Paragraph [0013] teaches that the facial recognition feature is beneficial for avoiding the output of erroneously assigned output information.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical device systems and methods to further modify the goggles/head mountable unit taught by Doo, as modified in view of: Kopelman; Jung; and Shakil, to incorporate a step and feature directed to storing a facial recognition algorithm in the memory of the system for implementation by a processor of the system, as taught by Hardie, in order to avoid the output of erroneously assigned output information. See Hardie, paragraph [0013]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571)272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686